STONE, I.
The bill in the present case concedes that Mrs. Barclay, appellee, was not, when she commenced her suit, in possession of the lands she claims, and seeks to recover. If she has any title to the property, it is legal, and can be enforced in a court of law. The bill seeks to remove a cloud from the title. When this case was before in this court (Barclay v. Plant, 50 Ala. 509), it was decided, that the bill contains equity, and that complainant is entitled to relief. Since then, many of the principles therein announced have been departed from. — See Parks, Brewer & Co. v. Coffey, 52 Ala. 32.
A party, not in possession, and claiming under a legal title, can sue at law, and in such suit test the strength of his own and that of his adversary’s title. He has no standing in a court of equity. This, upon the familiar principle, that there is an adequate remedy at law. — High on Inj. §§ 269, 273; 1 Story’s Eq. Jur. § 7ÓQ. In such cases, it is a fundamental principle, that equity will not lend its aid, unless, on some ground averred and shown, the law court is incompetent to give adequate relief. Equity never exercises this precautionary jurisdiction — never administers this preventive re-. *564lief — of removing a cloud, from tbe title, in favor of one out of possession, and holding a legal title, unless some other sufficient equity be shown. — See Sullivan v. Finnegan, 101 Mass. 447 ; Clouston v. Shearer, 99 Mass 209; Bunce v. Gallagher, 5 Blatch. C. C. 481; Hennington v. Williams, 31 Texas, 448; Woods v. Monroe, 17 Mich. 238; Polk v. Pendleton, 31 Md. 118; Barron v. Robbins, 22 Mich. 35; Rea v. Longstreet & Sedgwick, at the last term of this court; Lyon v. Hunt, 11 Ala. 295; Ala. Life Ins. & Trust Co. v. Pettway, 24 Ala. 544. And such special equity, to be available, must consist of some obstacle, or impediment, which would prevent or embarrass complete redress in the law court. Nothing of that kind is shown in this record. On the contrary, the averments of the bill show that Mrs. Barclay’s remedy at law was complete and adequate. — Rev. Code, § 2525; Boynton v. Sawyer, 35 Ala. 497.
It results from this that we must overrule the decision heretofore announced — 50 Ala. 509 — and here render the decree which the chancellor should have rendered. — See Rev. Code, § 666. It is therefore ordered and decreed, that the decree of the chancellor be, and the same is hereby reversed; and the bill of complainant in the court below, appellee here, is dismissed out of this court, and out of the Chancery Court. Let her next friend pay the costs in the court below, to be taxed by the register, and the costs in this court,
Bbickell, C. J., not sitting.